Citation Nr: 0119989	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied originally by a 
May 1993 rating decision that was upheld by a January 1997 
Board decision.  

2.  The veteran's representative attempted to reopen the 
claim for service connection in September 1998.  

3.  The evidence received since the January 1997 Board 
decision includes copies of VA outpatient treatment from 1987 
to 1993 that were previously of record and were considered in 
the prior denial of benefits.  

4.  Other evidence received since the January 1997 Board 
decision includes of reports of VA outpatient treatment from 
1995 that were not previously of record but are cumulative in 
nature.  

5.  A transcript of the December 1998 hearing on appeal 
contains some stressor information already considered in 
previous denial and some newly alleged stressors that were 
not previously considered.  

6.  A lay statement was received in February 2000 from a 
person who reported that he was not directly involved in a 
specific combat incident at Monkey Mountain, but could attest 
to many red alerts in the Da Nang area.  

7.  A lay statement was received in June 2000 from a person 
who was stationed in Da Nang from April 1969 to April 1970 
and corroborates the veteran's reports of enemy mortar and 
rocket attacks at Monkey Mountain.  

8.  The veteran's testimony and the two new lay statements 
provide evidence of additional stressor not previously 
considered; this evidence is so significant that it must be 
considered in order to fairly review the merits.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  

Entitlement to service connection for PTSD was denied 
originally by a May 1993 rating decision.  The veteran 
appealed that decision to the Board that in January 1997 
upheld the RO's decision.  The Board reached the following 
findings of fact:  

1.  The appellant was not awarded any 
medal denoting combat participation nor 
was he "engaged in combat with the 
enemy."

2.  The presence of a recognizable 
stressor in service has not been 
corroborated by the evidence.  

3.  The appellant has been diagnosed to 
have PTSD based, in part, on 
uncorroborated stressful events as 
related by the appellant to heath care 
professionals."  

The Board reached the following conclusion of law:  

PTSD was not incurred in the appellant's 
active military service. 
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303(d), 3.304(f) 
(1995).  

That determination was upheld by the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) in its August 1998 
decision.  The Court in its discussion of the background of 
the case noted that the veteran was in the United States 
Marine Corps from May 1969 to March 1970 during which time he 
served in Vietnam.  The service records under the caption 
Combat History-Expeditions show "Counter-insurgency 
Operation's [sic] RVN" from November 8, 1969 to March 6, 
1970.  These record do not show that the veteran received any 
combat awards or medals; rather the veteran's military 
occupational specialty (MOS) was warehouseman.  Service 
medical records showed administrative discharge was 
recommended due to emotional problems and a suggestion of 
schizophrenia.  PTSD was diagnosed in a December 1992 VA 
examination.  The examiner noted that "this man had 
stressors when he when out on patrol and faced death for the 
first time."  However, service connection was denied in May 
1993, as the alleged stressors could not be verified because 
the information provided by the veteran was not specific 
enough.  The veteran failed to give specific dates, places or 
names of people killed.  

Analysis

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the January 1997 Board decision to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, did not reopen the 
veteran's claims for service connection, as it discussed the 
veteran's entitlement in the context of new and material 
evidence.  Regardless of the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board does not agree with the RO that the claim should 
not be reopened.  

The evidence received into the record since the January 1997 
Board decision includes copies of VA outpatient treatment 
from 1987 to 1993 that were previously of record and were 
considered in the prior denial of benefits.  Such evidence is 
neither new or material for purposes of reopening the 
veteran's claim.  38 C.F.R. § 3.156(a).  

Other evidence received since the January 1997 Board decision 
includes of reports of VA outpatient treatment from 1995.  
These records are new, inasmuch as they were not previously 
of record but are cumulative in nature as they pertain to 
ongoing evaluation and treatment for psychiatric disability.  

A transcript of the December 1998 hearing on appeal is new 
inasmuch as it was not previously of record.  However, it 
contains some stressor information already considered in 
previous denial.  In particular, the veteran reported that he 
had been stationed in Da Nang with an MOS in supply, but at 
some time at the end of 1969 or the beginning of 1970, he was 
taken on patrol to some location presumably north of Da Nang 
at which time, he was exposed to enemy attack.  This 
testimony restates stressor information reported on the 
November 1992 VA examination.  However, previously, this 
information could not be confirmed due to absence of specific 
dates, places or names of people killed, as indicated by the 
September 1994 letter from the personnel management support 
branch of the Marine Corp.  In addition the veteran again 
made reference to seeing children with limbs cut off.  Other 
stressors reported previously were not repeated in the 
veteran's testimony.  For instance, the veteran has made no 
further reference to his best friend dying in his arms among 
other allegations.  

It is important to note that the veteran's testimony also 
made reference to other stressors that were not considered in 
the previous denial.  For example, he stated that he viewed 
truck loads of casualties that were being transported from 
the field to a helicopter.  He also stated that he viewed 
nocturnal fire fights on Monkey Mountain, that was not far 
from his own facility.  The veteran stated that the personnel 
at his facility were required to go into bunkers during those 
attacks.  In support of that allegation, two lay statements 
were received into the record.  One was received in February 
2000 from a person who reported that he was not directly 
involved in a specific combat incident at Monkey Mountain, 
but could attest to many red alerts in the Da Nang area.  
Another lay statement was received in June 2000 from a person 
who was stationed in Da Nang from April 1969 to April 1970 
and attested to enemy mortar and rocket attacks as well as 
constant combat activities at Monkey Mountain and Marble 
Mountain.  

The veteran's testimony and the two lay statements are new to 
the extent that they were not previously of record and 
contain additional stressor information that was not 
previously reviewed.  Also, this evidence is material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed injury or 
disability.  Finally, such evidence is so significant that it 
must be considered in order to fairly review the merits of 
the claim of entitlement to service connection for PTSD.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  To this 
extent the appeal is allowed.  


REMAND

Once new and material evidence is received, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the veteran newly 
reported stressors should be developed and verified.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take all appropriate 
action to develop and verify the 
veteran's reported stressors as described 
in his December 1998 hearing transcript 
and the lay statements received in 
February and June 2000.  If the alleged 
stressors cannot be verified, the RO 
should so indicate and give the reason(s) 
why such verification cannot be obtained.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

